Case: 19-50959       Document: 00515427638         Page: 1    Date Filed: 05/26/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 19-50959                           May 26, 2020
                                 Conference Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk



UNITED STATES OF AMERICA,

                                                  Plaintiff−Appellee,

versus

DAN JOSUE OLMOS-RODRIGUEZ,
also known as Dan Josue Rodriguez-Olmos,

                                                  Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Western District of Texas
                                No. 4:19-CR-319-1




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM: *

       The Federal Public Defender appointed to represent Dan Olmos-


       *Pursuant to 5TH CIRCUIT RULE 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circumstances set forth
in 5TH CIRCUIT RULE 47.5.4.
    Case: 19-50959    Document: 00515427638      Page: 2   Date Filed: 05/26/2020




Rodriguez has moved to withdraw and has filed a brief per Anders v. Cali-
fornia, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir.
2011). Olmos-Rodriguez has not filed a response. We have reviewed counsel’s
brief and the relevant portions of the record.

      We concur with counsel’s assessment that the appeal presents no non-
frivolous issue for appellate review. Accordingly, the motion to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
appeal is DISMISSED. See 5TH CIR. R. 42.2.